Case 1:19-ap-01017           Doc 58     Filed 03/31/20 Entered 03/31/20 08:15:47                      Desc Main
                                        Document     Page 1 of 7

                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF RHODE ISLAND


In re: Allen B. Gammons and                                 BK No. 12-10362
       Ann C. Gammons,                                      Chapter 7
       Debtors
______________________________________________________________________________

Allen B. Gammons and Ann C. Gammons,
       Plaintiffs
v.                                                          A.P. No. 19-01017
M.T.M. Development Corp.,
Paul Mihailides, and H. John Deion,
       Defendants
_____________________________________________________________________________

                                DECISION ON MOTION TO DISMISS

I.      Introduction

        Debtor-plaintiffs Allen B. Gammons and Ann C. Gammons (“Plaintiffs”) brought this

adversary proceeding against M.T.M. Development Corporation (“MTM”), as well as against

Paul Mihailides and H. John Deion (“Individual Defendants”). 1 See Amended Complaint

(“Complaint,” Doc. #20). The Complaint alleges violations of the automatic stay and the

discharge injunction and seeks damages against each of the three defendants under Bankruptcy

Code § 362(k)(1) (Count I) and under § 524(a)(2) and § 105(a) (Count II) respectively. 2 The

Individual Defendants move to dismiss the Complaint as against them. The facts alleged in the

Complaint are lengthy and detailed, but what is in dispute at this juncture is a fairly narrow legal

issue. It is enough to say, for now, that the Individual Defendants’ motion to dismiss is not about

whether the Complaint states claims for violations of the stay and the discharge injunction;



1
 The Complaint alleges that Paul Mihailides is the “principal owner” of MTM and John Deion was “employed by or
otherwise worked for or with MTM or other entities and in other ventures of Mr. Mihailides, or those with whom
Mr. Mihailides is or was associated or affiliated.” Complaint ¶¶ 5, 7.
2
 Unless otherwise indicated, the terms “Bankruptcy Code,” “Code,” “section” and “§” refer to Title 11 of the
United States Code, 11 U.S.C. §§ 101, et seq.


                                                        1
 Case 1:19-ap-01017       Doc 58    Filed 03/31/20 Entered 03/31/20 08:15:47              Desc Main
                                    Document     Page 2 of 7



 rather, the motion is about whether those claims may be asserted against the Individual

 Defendants in addition to MTM. Essentially, the Individual Defendants assert that the Complaint

 alleges actions they undertook as representatives of MTM and not in their individual capacities.

 Hence, they contend they are entitled to the benefits of the corporate shield and must be

 dismissed from the action.

 II.    Jurisdiction

        The Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157(a) and 1334(b).

 This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (O).

III.    Individual Defendants’ Dismissal Motion and Plaintiffs’ Objection

        The Individual Defendants move to dismiss (Doc. #25) the Complaint against them under

 Federal Rule of Civil Procedure 12(b)(6), arguing that it fails to state claims against them for

 violations of the automatic stay and the discharge injunction. Their main arguments are that the

 Complaint does not include any allegation that they acted beyond their capacities as

 representatives of MTM, that they are afforded the protections of the corporate structure, and that

 the facts alleged do not show either that the Individual Defendants should be deemed the alter

 egos of MTM or that the Individual Defendants committed any tortious or fraudulent acts.

        The Plaintiffs object (Doc. #28) to the motion to dismiss. They argue that this is not an

 alter ego case, but one “in which certain individuals are attempting to hide behind a corporate

 shield to protect them from their own wrongful and tortious conduct.” They maintain that the

 Complaint alleges facts sufficient to demonstrate that the Individual Defendants should be

 personally liable for violating the stay and discharge injunction.

        The Individual Defendants counter (Doc. #30) that the Complaint “does not include

 causes of action for wrongful and tortious conduct.” Rather, they contend, the causes of action




                                                  2
Case 1:19-ap-01017             Doc 58     Filed 03/31/20 Entered 03/31/20 08:15:47                       Desc Main
                                          Document     Page 3 of 7



 for violations of the stay and discharge injunction “are treated as a violation of a Court order and

 enforceable with civil contempt sanctions.” To be clear, the Individual Defendants do not assert

 that the Complaint fails to state claims for violations of the stay and the discharge injunction.

 The crux of their argument is that the Individual Defendants, acting within the scope of their

 capacities as representatives of MTM, cannot be personally liable because such violations do not

 constitute the tortious or fraudulent conduct necessary to pierce the corporate veil. This, then, is

 the purely legal issue at hand. 3

IV.       Applicable Law and Analysis

          The Individual Defendants recite the correct standard governing the Court’s consideration

 of their motion to dismiss.

                   Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party
                   to file a motion to dismiss a complaint on the basis that the
                   [c]omplaint “fail[s] to state a claim upon which relief can be
                   granted.” . . . “[A] primary purpose of a Rule 12(b)(6) motion is to
                   weed out cases that . . . based on the factual scenario on which the
                   case rests, the plaintiff could never win.” Short v. Brown Univ., 320
                   F. Supp. 3d 363, 367 (D.R.I. 2018). . . .

                   To survive a motion to dismiss, “a complaint must possess sufficient
                   facts to state a claim for relief that is plausible on its face.” Id. . . .
                   When considering a motion to dismiss, courts “accept as true all
                   well-pleaded facts alleged in the complaint and draw all reasonable
                   inferences therefrom in the pleader’s favor.” Lemelson v. Bloomberg
                   L.P., 903 F.3d 19, 23 (1st Cir. 2018).

 See Memorandum of Law at 2 (Doc. #25-1).

          Count I of the Complaint invokes § 362(k)(1), which provides that “an individual injured

 by any willful violation of a stay provided by this section shall recover actual damages, including

 costs and attorneys’ fees, and, in appropriate circumstances, may recover punitive damages.”


 3
  Neither the Individual Defendants’ nor the Plaintiffs’ relevant filings draw any distinction between, or make any
 separate argument regarding, the legal issue at hand with regard to Count I versus Count II. As such, this decision
 collectively addresses both such counts.


                                                           3
Case 1:19-ap-01017        Doc 58     Filed 03/31/20 Entered 03/31/20 08:15:47                Desc Main
                                     Document     Page 4 of 7



        Count II invokes § 524(a)(2), which provides that a discharge of debt under the

Bankruptcy Code “operates as an injunction against the commencement or continuation of an

action, the employment of process, or an act, to collect, recover or offset any such debt as a

personal liability of the debtor, whether or not discharge of such debt is waived.” It also relies on

§ 105(a), under which the Court “may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of [the Bankruptcy Code],” including “taking any action or

making any determination necessary or appropriate to enforce or implement court orders or rules,

or to prevent an abuse of the process.”

        As stated above, the Individual Defendants assert that they cannot be personally liable on

those claims because such violations do not constitute the tortious or fraudulent conduct

necessary to pierce the corporate veil. For support, they rely entirely on In re Garza, 605 B.R.

817 (Bankr. S.D. Tex. 2019). In that case the court found that a limited liability company had

willfully violated the automatic stay, but because the plaintiff failed to present evidence that the

LLC’s manager had himself committed any tortious or fraudulent conduct, the manager could

not be held personally liable. Id. at 826. That court’s findings of fact reveal no conduct by the

LLC’s manager that might have constituted violation of the stay. The case is silent on what

would have been the outcome if the plaintiff had alleged, as here, and presented evidence that the

manager himself had personally engaged in acts constituting violation of the stay. It is

noteworthy that the court’s findings in Garza were made after a trial on the merits, not in the

early stages of the litigation on a motion to dismiss. Finally, Garza provides no legal analysis or

conclusion regarding whether violations of the stay and discharge injunction may, in appropriate

circumstances, result in individual liability in addition to corporate liability. In light of the

Plaintiffs’ allegations in the Complaint, the Garza case simply is not helpful here.




                                                   4
Case 1:19-ap-01017        Doc 58    Filed 03/31/20 Entered 03/31/20 08:15:47             Desc Main
                                    Document     Page 5 of 7



        In their objection, the Plaintiffs rely on In re Forbes, 186 B.R. 764 (Bankr. S.D. Fla.

1995), for the proposition that “one acting for or on behalf of a corporation cannot shield himself

from liability for the tortious acts of the corporation,” see Objection at 13 (Doc. #28), where that

person “directed or participated actively in such tortious action.” Forbes, 186 B.R. at 768. The

Plaintiffs also point out that Garza states similarly, as do Kingston v. Helm, 82 S.W. 3d 755 (Ct.

App. Tex. 2002), In re Smith, 585 B.R. 359 (Bankr. N.D. Miss. 2018), and the Restatement

(Second) of Agency § 343. But these sources, again, provide no legal analysis or conclusions

regarding whether violations of the stay and discharge injunction may result in individual

liability in addition to corporate liability. They too are not very helpful.

        The Individual Defendants further suggest that the cases cited by the Plaintiffs do not

zero in on the key issue here, arguing in a somewhat conclusory way that the Complaint “does

not include causes of action for wrongful and tortious conduct.” See Reply at 1 (Doc. #30). They

cite one additional case, Taggart v. Lorenzen, 139 S. Ct. 1795 (2019), in support of their

argument that violations of the automatic stay and discharge injunction “are treated as a violation

of a [c]ourt order and enforceable with civil contempt sanctions.” Reply at 1-2. Indeed, the

Supreme Court in Taggart stated that a court “may hold a creditor in civil contempt for violating

a discharge order,” 139 S.Ct. at 1804, but what the court discussed and decided in that case was

the proper standard to apply in determining whether a creditor’s conduct was lawful under a

discharge order. That case, like the others cited by both the Plaintiffs and the Individual

Defendants, provides no legal analysis or conclusions regarding whether claims under

§ 362(k)(1) and/or § 524(a)(2) may result in individual accountability in addition to corporate

liability.

        There is, however, case law that specifically speaks to this issue. The Bankruptcy Court




                                                   5
Case 1:19-ap-01017        Doc 58    Filed 03/31/20 Entered 03/31/20 08:15:47                Desc Main
                                    Document     Page 6 of 7



for the Northern District of California made post-trial findings of fact and conclusions of law

holding both a corporate respondent and some of its agents liable for violations of the automatic

stay. See In re Parker, 2019 WL 386842, *12-14 (Bankr. N.D. Cal. Jan. 29, 2019). While the

court found there was not clear and convincing evidence sufficient to prove violation of the

discharge injunction, the court considered that claim as against not only the corporate, but also

the individual, respondents. See id. *14-15. The Parker court stated that “§ 362 is a stay against

all entities, and § 362(k) applies with equal force to the agents and attorneys who commit the

offending acts.” Id. *12. “While this court may hold a principal and its agent jointly and

severally liable for § 362(k) damages caused by the agent, the agent’s individual liability rests on

evidence demonstrating that he or she directly committed the act which violated the automatic

stay.” Id.

        This Court agrees with that analysis. While the Plaintiffs have not yet proven their

allegations, they do allege such acts in the Complaint, and that is enough to survive the

Individual Defendants’ motion to dismiss.

        The principles applied in the Parker decision – that violations of the automatic stay and

discharge injunction are wrongful acts for which agents may be held liable in addition to

principals – dates back many years. See generally Davis v. Courington, 177 B.R. 907, 911

(B.A.P. 9th Cir. 1995) (“Willful violation of the automatic stay is an intentional tort for which

compensatory and punitive damages may be awarded.”) (emphasis added); In re Crawford, 388

B.R. 506, 522-23 (Bankr. S.D.N.Y. 2008) (“Mr. Didonato is also personally liable for willfully

violating the automatic stay. . . ‘because under general principles of agency law, an agent whose

tortious conduct renders the principal liable is also liable for his own tortious acts.’”) (citation

omitted); Siegal v. Everett, 591 B.R. 609, 628 (Bankr. D. Md. 2018) (“A violation of the




                                                   6
Case 1:19-ap-01017       Doc 58    Filed 03/31/20 Entered 03/31/20 08:15:47             Desc Main
                                   Document     Page 7 of 7



automatic stay certainly can constitute intentional, reckless, wanton, or grossly negligent

conduct. Indeed, some courts characterize a violation of the automatic stay as an intentional

tort.”) (citing Davis, 177 B.R. 907).

       Bearing in mind this precedent, accepting as true all well-pleaded facts alleged in the

Complaint, and drawing all reasonable inferences in the Plaintiffs’ favor, the Court concludes that

the Plaintiffs’ Complaint states claims against the Individual Defendants on which relief can be

granted. The Individual Defendants’ motion to dismiss is DENIED.


Date: March 31, 2020                                 By the Court,


                                                     _____________________________
                                                     Diane Finkle
                                                     U.S. Bankruptcy Judge




                                                 7
